Gordon, C. J.,
If the term “pure water” as found in the Act of 1874, is to he taken in the absolute sense, then is that Act absurd and useless, for we all know that the only possible way to obtain pure water is by distillation. Water is an absolvent and a solvent, so that it can neither pass over the earth nor pass through the atmosphere without contracting impurity. How, then, could the Towanda Water Works deliver “pure water” to the inhabitants of Towanda, when such was not to be found in the heavens above or in the earth beneath ? But even comparatively pure water is hard to be obtained in large quantities; for, in populous sections of the country, where water works are mostly needed, neither rivers nor smaller streams can be kept entirely clear of sewage. Melting snow contaminates them, and rains fill them with mud. The very mountain streams are not free from pollution, nor even the springs that flow from the rocks. These are matters of common observation, and we do not need experts to inform us of them. If we are not to frustrate utterly the Act of Assembly, we must construe the word “ pure water ” to mean wholesome, ordinarily pure. We must use it as it is used by the world at large, and not in its abstract or chemical sense. It is only in this manner that we can reach the legislative intent, and make the Act economically valuable. Under this rule, the rule of sound common sense, we can entertain no doubt of the rectitude of the judgment of the court below.
The judgment is affirmed. J. C. S.